Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on January 10, 2022 for the patent application 17/512,567.   


Status of Claims

Claims 1 – 20 are pending in the application.
Claims 1, 5, 9, 16 and 19 are currently amended in the application.
Claims 21 - 28 are cancelled in the application without prejudice or disclaimer.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on May 18, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Objections

Claims 9 and 16 are objected to because of the following informalities:  
Claims 9 and 16, (line 13) and (line 15) respectively - “BNPL” is undefined.  The applicant should specify what is meant by “BNPL”.   Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method claim 9 as the claim that represents the claimed invention for analysis and is similar to system claim 16 and computer readable claim 1.  Claim 9 recites the limitations of:

( A ) receiving transaction data for a pending purchase by a user, the transaction data including payment card data and purchase data, wherein the transaction data has been transmitted through an acquiring server, a payment card network (PCN), and an issuing server; 
( B ) based on receiving the transaction data, determining that a card-linked offer (CLO) is available for the transaction data;
( C ) transmitting a notification to enroll a payment card indicated in the payment card data in the CLO; 
( D ) identifying user data for the user, wherein the user data is generated from interactions of the user with an integration app installed on a user device, wherein the integration app is managed by the integration layer; 
( E ) determining that the user data satisfies user BNPL criteria; 
( F ) based on determining that the user data satisfies the user BNPL criteria, transmitting anonymized transaction data to one or more BNPL servers; 
( G ) receiving details for a plurality of BNPL options from the one or more BNPL servers; 
( H ) based on the received details, accepting one of the BNPL options in the plurality of BNPL options; and 
( I ) transmitting a BNPL acceptance notification indicating acceptance of the accepted BNPL option to the issuing server and one of the one or more BNPL servers, wherein the BNPL acceptance notification transmitted to the BNPL server includes deanonymized user data.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 9 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the payment card network or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 16.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “identifying” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 9, limitation ( A ) above in Applicant’s specification para [0025], which discloses “To reduce the risk and exposure to phishing attacks, among other things, the present technology incorporates additional security into a purchase or transaction process by integrating the technology into a secure credit card or payment card purchasing architecture and process. The processes of the present technology may be triggered by the initiation of a purchase by the user with a credit card or payment card. For instance, upon the payment card being provided to the merchant, such as via a merchant terminal, the payment card data and purchase details are transmitted to an acquiring server that performs an initial authentication and security protocol on the transaction. These strict security protocols may include those set forth in the Payment Card Industry Data Security Standard among others. The acquiring server transmits the data to a payment card network, which may perform additional verification processes. The payment card network then transmits the data to the issuing server of the institution that issued the payment card utilized at the terminal. The issuing server may perform additional authentication and validation processes for the transaction. Upon the issuing server verifying the transaction data, the issuing server provides the authenticated, verified transaction data to the integration layer of the present technology.“.  

Also, claim 9, limitation ( A ) above in Applicant’s specification para [0008], which discloses “In another aspect, the technology relates to a system comprising a terminal configured to read payment card data from a physical payment card, the terminal in communication with an acquiring server that is in communication with a payment card network (PCN); and an integration server in communication with a plurality of BNPL servers and an issuing server that is in communication with the PCN. The integration server includes a processor; and memory storing instructions that, when executed by the processor, cause the integration server to perform a set of operations. The set operations include receiving, from the issuing server, transaction data for a pending purchase by a user, the transaction data including purchase data and payment card data from a physical payment card read by the terminal, wherein the transaction data has been transmitted through an acquiring server, a payment card network (PCN), and an issuing server. The operations also include transmit­ ting anonymized transaction data to the plurality of BNPL servers, including a first BNPL server and a second BNPL server; receiving details for a plurality of BNPL options from the BNPL servers, including a first BNPL option from the first BNPL server and a second BNPL option from the second BNPL server; transmitting the details for the plurality of BNPL options to the terminal for display on the terminal; receiving, from the terminal, a selection of the first BNPL option; and transmitting a BNPL acceptance notification to the issuing server and the first BNPL server, wherein the acceptance notification indicates acceptance of the first BNPL option and the BNPL acceptance notification transmitted to the first BNPL server includes deanonymized user data.“.  

Also, claim 9, limitation ( A ), ( D ) and ( I ) above in Applicant’s specification para [0005], which discloses “In an example, the transaction data has been verified by the acquiring server and validated by the issuing server. In another example, the CLO prompt is transmitted to the user device via an Internet connection and does not pass through the PCN. In a further example, the CLO prompt is transmitted to the terminal via the issuing server, the PCN, and the acquiring server. In an additional example, the initial BNPL criteria includes a minimum purchase price. In yet another example, the user data is generated from interactions of the user with an integration app installed on the user device, wherein the integration app is managed by the integration server. In still another example, the user data includes at least one of historical transaction usage information, a rate of returning items, internet browsing history, or past rejected transactions. In still yet another example, the operations further include displaying the details for the plurality of BNPL options via the integration app.“. 

Also, claim 9, limitation ( D ) above in Applicant’s specification para [0051], which discloses “If the integration app is installed on the user device, the integration layer may determine, at operation 404, if the user of the user device has registered any payment cards with the integration layer. The determination in operation 404 may also include receiving payment card information that is stored within a virtual wallet of the user device. For example, the virtual wallet may communicate information regarding stored payment cards to the integration app. If there are payment cards registered with the integration layer, method 400 flows to operation 410, where payment card data is received by a terminal of the merchant. Payment card data may be received by the terminal in the form of a virtual payment card transmitted by the user device or by a physical card swiped through, tapped on, inserted into, or otherwise detected by the terminal.“.  

Also, claim 9, limitation ( F ) ( G ) and ( I ) above in Applicant’s specification para [0036], which discloses “The integration server 112 processes the received ion details to implement additional incentives and transact purchase options for completing the transaction, as dis­ cussed further herein. The integration server 112 may also be in communication with CLO servers 114 and BNPL servers 116. The CLO servers 114 control the CLOs and can apply the offers to the transaction. The BNPL servers 116 are operated by different BNPL entities. The BNPL servers 116 generate BNPL offers for the transaction and ultimately control collection of funds from a user that is enrolled in a BNPL option or plan. In some examples, the issuing servers 110 may also be in communication with the CLO servers 114. In such examples, the transaction data may be first transmitted from the issuing servers 110 to the CLO servers 114, which may then transmit the transaction data to the integration server 112.“.  Similar arguments apply to claims 1 and 16.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 9 and 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 9 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 9, and 16 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  


Dependent Claims

Dependent claims 2 – 8, 10 – 15 and 17 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 8, 10 – 15 and 17 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 16 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  

Regarding claim 7, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Specifically, claim 7 states that “wherein the user data includes at least one of historical transaction usage information, a rate of returning items, internet browsing history, or past rejected transactions.” These steps amount to no more than mere data gathering/analysis, which is a form of insignificant extra- solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly than the abstract idea, because the courts have found the concept of data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).


Regarding claims 8, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Specifically, claim 8 states, “displaying the details for the plurality of BNPL options via the integration app”, which is a form of insignificant extra-solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of data gathering to be well- understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).


Regarding claims 13, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Specifically, claim 13 states, “displaying the CLO prompt via the integration”, which is a form of insignificant extra-solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of data gathering to be well- understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Regarding claims 20, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Specifically, claim 20 states, “wherein the user data is generated from interactions of the user with an integration app installed on a user device, wherein the integration app is managed by the integration server”, which is a form of insignificant extra-solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of data gathering to be well¬ understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

As a result, such limitations do not overcome the requirements as described above. Therefore, claims 2 – 8, 10 – 15 and 17 - 20 are directed to an abstract idea. Thus, claims 1 - 20 are not patent eligible.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 15, 1 – 8 and 16 - 20 are rejected under 35 U.S.C. 103 as being obvious over Edward Katzin et al.  (Pub. # US 2019/0244192 A1 – herein referred to as Katzin) in view of Kristoffer Cassel et al.  (Pub. # US 2017/0004469 A1 – herein referred to as Cassel).

Re: Claim 9, Katzin discloses a method for securely completing a transaction, the method performed by an integration layer and the method comprising: 
receiving transaction data for a pending purchase by a user, the transaction data including payment card data and purchase data, wherein the transaction data has been transmitted through an acquiring server, a payment card network (PCN), and an issuing server (Katzin, [0190] -  FIG. 25 shows a data flow diagram illustrating an example procedure to aggregate card-based transaction data in some embodiments of the UEP. In some implementations, the pay network server may determine a scope of data aggregation required to perform the analysis, e.g., 2511. The pay network server may initiate data aggregation based on the determined scope. The pay network server may generate a query for addresses of server storing transaction data within the determined scope. The pay network server may query, e.g., 2512, a pay network database, e.g., 2507a, for addresses of pay network servers that may have stored transaction data within the determined scope of the data aggregation. For example, the pay network server may utilize PHP/SQL commands to the examples pro­ vided above. The database may provide, e.g., 2513, a list of server addresses in response to the pay network server's query. Based on the list of server addresses, the pay network server may generate transaction data requests, e.g., 2514. The pay network server may issue the generated transaction data requests, e.g., 2515a-c, to the other pay network servers, e.g., 2505b-d. The other pay network servers may query, e.g., 2517a-c, their pay network database, e.g., 2507a-d, for transaction data falling within the scope of the transaction data requests. In response to the transaction data queries, the pay network databases may provide transaction data, e.g., 2518a-c, to the other pay network servers.); 
based on receiving the transaction data, determining that a card-linked offer (CLO) is available for the transaction data (Katzin, [0077?] -  With reference to FIG. 2B, in some implement virtual wallet application 221 may provide a broad range of search results 222 in response to a user providing search keywords and/or filters for a search query. For example, the in the illustration of FIG. 2B, a user searched for all items including "Acme" that were obtained by taking a snapshot of an item (as discussed further below in greater detail), and were dated in the year "2052" (see 223). In some implementations the search results may include historical transactions of the user 231, offers (235, for a new account, which the user can import into the virtual wallet application) and/or recommendations for the user based on the user's behavioral patterns, coupons 232, bills 234, discounts, per­ son-2-person transfer requests 236, etc., or offers based on merchant inventory  availability,  and/or the like. For example, the search results may be organized according to a type, date, description, or offers. In some implementations, the descriptions may include listings of previous prior (e.g., at the time of prior purchase), a current price at the same location where it was previously bought, and/or other offers related to the item (see, e.g., 231).); 
transmitting a notification to enroll a payment card indicated in the payment card data in the CLO (Katzin, [0142] -  In one implementation, the UEP may provide the consumer with a universal payment platform, wherein a user may associated one or more payment accounts with a universal payment platform and pay with the universal payment platform. Within embodiments, the consumer may create an electronic wallet service account and enroll with the electronic wallet (e.g., Visa V-Wallet, etc.) via UEP. In alternative embodiments, a consumer may associate a consumer bank account with an existing electronic wallet. For example, a consumer may provide payment information, such as bank account number, bank routing number, user profile information, to an electronic wallet management consumer onboarding user interface, to associate an account with the electronic wallet. In another implementation, a consumer may enroll with the electronic wallet during online checkout. For example, a merchant site may provide an electronic wallet button at the checkout page (e.g., a Visa V-Wallet logo, etc.), and upon consumer selection of the electronic wallet button, the consumer may be prompted to enter bank account information (e.g., card number, etc.) to register a payment card (e.g., a credit card, a debit card, etc.) with the electronic wallet via a pop-up window.); 
identifying user data for the user, wherein the user data is generated from interactions of the user with an integration app installed on a user device, wherein the integration app is managed by the integration layer (Katzin, [0099], [0271] -  In one embodiment, the social tab 931 may facilitate integration of the wallet application with social channels 932. In one implementation, a user may select one or more social channels 932 and may sign in to the selected social channel from the wallet application by providing to the wallet application the social channel user name and password 933 and signing in 934. The user may then use the social button 935 to send or receive money through the integrated social channels. In a further implementation, the user may send social share data such as purchase information or links through integrated social channels. In another embodiment, the user supplied login credentials may allow UEP to engage in interception parsing.).
However, Katzin does not expressly disclose:  
determining that the user data satisfies user BNPL criteria; 
based on determining that the user data satisfies the user BNPL criteria, transmitting anonymized transaction data to one or more BNPL servers;
receiving details for a plurality of BNPL options from the one or more BNPL servers; 
based on the received details, accepting one of the BNPL options in the plurality of BNPL options; and 
transmitting a BNPL acceptance notification indicating acceptance of the accepted BNPL option to the issuing server and one of the one or more BNPL servers, wherein the BNPL acceptance notification transmitted to the BNPL server includes deanonymized user data.
In a similar field of endeavor, Cassel discloses:
determining that the user data satisfies user BNPL criteria (Cassel, [0081] -  Each of the options 854, when processed by the system, cause the system to perform a particular workflow in order to receive funds from the transaction. That is, the system acts as an automatic payment system that receives payment based on the option used. For example, upon selection by the user to pay with credit card, the system may contact the computers associated with the brand of credit card in order to receive funds and ensure that the user is appropriately charged. Likewise, if the customer selected an option from an interface that deducts the appropriate funds from a bank account, the system may contact the user's bank to deduct the funds from the user's bank account. Or, if the customer selected to pay in 14 days, the system may wait to receive payment from the customer for up to 14 days.); 
based on determining that the user data satisfies the user BNPL criteria, transmitting anonymized transaction data to one or more BNPL servers (Cassel, [0085] -  On the other hand, if the user interface displaying component 856 determines that, based on the user credit risk 822, that the user is approved for credit the user interface displaying component 856 may select from at least a couple of different potential user interfaces to display. For example one option may be to display a user interface 828B giving the user the option to buy now and decide how to pay later, or another option may be to display a user interface 828C allowing the user to select how to pay from a number of options (e.g., "invoice," "revolve," etc.). The user interface 828B may present the user with the "buy" that, when clicked, defaults to the payment preference option deter­ mined by the payment preference model 852, however the user interface 828B may also include a link, button, or other control that can be clicked by the user to cause the user interface 828C to display in case the user desires to change the type of payment preferred. In some embodiments, the user can click "buy" (or equivalent interface control) to confirm the default payment type and finalize the transaction, and then change the payment type later. One of the purposes of the embodiment illustrated by the example 800 is to present the user with a checkout screen based on a determination of what the user will prefer.);
receiving details for a plurality of BNPL options from the one or more BNPL servers (Cassel, [0087] -  Selection of a particular option or selection to "buy" by the user may cause an automated payment system to respond accordingly (i.e. perform the appropriate work­ flow). For example, if confirmation of the payment option by the user is received by the user interface, the workflow for that payment option may be caused to be processed. For example if the payment option confirmed was a credit card payment, the system may contact the appropriate systems of the credit card company so that the user is charged for the amount of the purchase so that the merchant can receive funds from the purchase. Likewise, if the payment option confirmed was an invoice payment, the system may generate and send an invoice to the user prompting the user to remit payment upon receipt.); 
based on the received details, accepting one of the BNPL options in the plurality of BNPL options (Cassel, [0087] -  Selection of a particular option or selection to "buy" by the user may cause an automated payment system to respond accordingly (i.e. perform the appropriate work­ flow). For example, if confirmation of the payment option by the user is received by the user interface, the workflow for that payment option may be caused to be processed. For example, if the payment option confirmed was a credit card payment, the system may contact the appropriate systems of the credit card company so that the user is charged for the amount of the purchase so that the merchant can receive funds from the purchase. Likewise, if the payment option confirmed was an invoice payment, the system may generate and send an invoice to the user prompting the user to remit payment upon receipt.); and 
transmitting a BNPL acceptance notification indicating acceptance of the accepted BNPL option to the issuing server and one of the one or more BNPL servers, wherein the BNPL acceptance notification transmitted to the BNPL server includes deanonymized user data (Cassel, [0103] -  Moreover, benefits of these embodiments further include providing merchants with forecasting data. For example, if the software widget described above detected, based on received browsing data from multiple users, that 100 of those users are likely to purchase a 32-inch television within the next week from a particular merchant, the merchant can be notified by the system of the present disclosure, so as to be prepared to have 100 32-inch televisions on hand in preparation for the purchases. In some embodiments, an advantage is that the widget may be utilized by multiple merchants in their webpages in order to take advantage of cross-merchant browsing by potential customers.).
Therefore, in light of the teachings of Cassel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Katzin, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing verification and authentication requires the user to input information that the user may not readily remember, is intrusive, or is not easily accessible to the user. Accordingly, requiring the user to input such information impedes the transaction and adversely affects the user experience, which  may cause fewer transactions to be conducted over computer networks.

Re: Claim 10, Katzin discloses the method of claim 9, 
wherein the transaction data has been verified by the acquiring server and validated by the issuing server (Katzin, [0132] -  With reference to FIG. 121, in some embodiments, the QR code may include data on a bill, invoice, or coupon for a purchase using the virtual wallet application (see 1225). The virtual wallet application may query merchant(s) associated with the purchase (as obtained from the extracted data), for the data associated with the bill, invoice, or coupon for a purchase (e.g., offer details, offer ID, expiry time, etc.), 1226. The virtual wallet application may compare the merchant-provided data to the data extracted from the QR code, 1227. If the bill, invoice, or coupon for a purchase is validated (1228, option "Yes"), the virtual wallet application may generate a data structure (see e.g., XML QR data structure in description above with reference to FIG. 12F) including the QR-encoded data for generating and providing a card authorization request, 1229, and update the snap history of the virtual wallet application using the data from the QR code, 1230.).  

Re: Claim 11, Katzin discloses the method of claim 9, 
wherein the payment card data was received by a terminal (Katzin, [0196] -  FIG. 29 [0196]      shows a data flow diagram illustrating an example procedure for enrollment in value-add services in some embodiments of the UEP. In some implementations, a user, e.g., 2901, may desire to enroll in a value-added service. Let us consider an example wherein the user desires to enroll in social network authenticated purchase payment as a value-added service. It is to be understood that any other value-added service may take the place of the below­ described value-added service. The user may communicate with a pay network server, e.g., 2903, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 2902). For example, the user may provide user input, e.g., enroll input 2911, into the client indicating the user's desire to enroll in social network authenticated purchase payment.).  

Re: Claim 12, Katzin discloses the method of claim 9, 
wherein the CLO prompt is transmitted to the user device via an Internet connection and does not pass through the PCN (Katzin, [0161] -  FIG. 20 shows a block diagram illustrating example UEP component configurations in some embodiments of the UEP. In some embodiments, the UEP may aggregate data from a variety of sources to generate centralized personal information. The may also aggregate various types of data in order to generate the centralized personal information. For example, the UEP may utilize search results aggregation component(s) 2001 (e.g., such as described in FIGS. 21-22) to aggregate search results from across a wide range of computer networked systems, e.g., the Internet. As another example, the UEP may utilize transaction data aggregation component(s) 2002 (e.g., such as described in FIGS. 23-26) to aggregate transaction data, e.g., from transaction processing procedure by a payment network. As another example, the UEP may utilize service usage data aggregation component(s) 2003 (e.g., such as described in FIGS. 23-26) to aggregate data on user's usage of various services associated with the UEP. As another example, the UEP may utilize enrollment data component(s) 2004 (e.g., such as described in FIGS. 23-26) to aggregate data on user's enrollment into various services associated with the UEP. As another example, the UEP may utilize social data aggregation component(s) 2003 (e.g., such as described in FIGS. 27-28) to aggregate data on user's usage of various social networking services accessible by the UEP.).  

Re: Claim 13, Katzin discloses the method of claim 12, 
further comprising displaying the CLO prompt via the integration app (Katzin, [0103] -  With reference to FIG. llA, in some implementations, a user may select the history mode 1101 to view a history of prior purchases and perform various actions on those prior purchases. The wallet application may query the storage areas in the mobile device or elsewhere (e.g., one or more databases and/or tables remote from the mobile device) for prior transactions. The user interface may then display the results of the query such as transactions 1103. The user interface may identify 1104: a type of the transaction (e.g., previously shopped for items, bills that have been captured by camera in a snap mode, a person-to-person transfer [e.g., via social payment mechanism as described below in the discussion with reference to FIGS. 40-47], etc.); the date of the transaction; a description of the transaction, including but not limited to: a cart name, cart contents indicator, total cost, merchant(s) involved in the transaction; a link to obtain a shop trail (explained further below in greater detail), offers relating to the transaction, and any other relevant information. In some implementation, any displayed transaction, coupon, bill, etc. may be added to a cart for (re)purchase, 1105.).  

Re: Claim 14, Katzin discloses the method of claim 9, 
wherein the CLO prompt is transmitted to a terminal via the issuing server, the PCN, and the acquiring server (Katzin, [0123] -  With reference to FIG. 12E, in one embodiment, the snap mode may also facilitate offer identification, application and storage for future use. For example, in one implementation, a user may snap an account code, an offer code 1271 (e.g., a bar code, a QR code, and/or the like). The wallet application may then generate an account card text, coupon text, offer text 1272 from the information encoded in the offer code. The user may perform a number of actions on the offer code. For example, the user may use the reallocate button 1273 to reallocate prior purchases that would have been better made using the imported card, coupon, offer, etc., and the virtual wallet application may provide a notification of reallocation upon modifying the accounts charged for the previous transactions of the user.).  

Re: Claim 15, Katzin discloses the method of claim 9, 
wherein the user data includes at least one of historical transaction usage information, a rate of returning items, internet browsing history, or past rejected transactions (Katzin, [0087] -  FIG. 5 [0087]     shows a user interface diagram illustrating example aspects of a bill payment mode of a virtual wallet application in some embodiments of the UEP. In some implementations, the virtual wallet application may provide a list of search results for bills 501-503 in response to a user activating element 214 in FIG. 2A. In some implementations the search results may include historical billing transactions of the user, as well as upcoming bills (e.g., 511-515). For example, the search results may be organized according to a type, date, description. In some implementations, the descriptions may include listings of previous prior (e.g., at the time of prior purchase), a current price at the same location where it was previously bought, and/or other offers related to the item (see, e.g., 511). In some instances, such as, e.g., the payment of bills (see 514), the items may be paid for by an auto-pay system. In further implementations, the user may be have the ability to pay manually, or schedule payments, snooze a payment (e.g., have the payment alerts show up after a predetermined amount of time, with an additional interest charge provided to account for the delayed payment), and/or modify other settings (see 514).).  

Re: Claim 1, Claim 1 is an apparatus claim corresponding to method claim 9.  Therefore, claim 1 is analyzed and rejected as previously discussed with respect to claims 9.

Re: Claim 2, Claim 2 is an apparatus claim corresponding to method claim 10.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claims 10.

Re: Claim 3, Claim 3 is an apparatus claim corresponding to method claim 12.  Therefore, claim 3 is analyzed and rejected as previously discussed with respect to claims 12.
 
Re: Claim 4, Claim 4 is an apparatus claim corresponding to method claim 14.  Therefore, claim 4 is analyzed and rejected as previously discussed with respect to claims 14.

Re: Claim 5, Katzin discloses the integration server of claim 1, 
wherein the initial BNPL criteria include a minimum purchase price (Katzin, [0081] -  With reference to FIG. 3C, in some implementations, the virtual wallet application may provide a market watch feature, wherein the trends associated with items subject to targeted shopping rules may be tracked and visually represented for the user. For example, the visualization may take, in some implementations, the form of a ticker table, wherein against each item 351(A)-(E) are listed a product category or cluster of expert opinions to which the product is related 352, pricing indicators, including, but not limited to: price at the time of rule creation 352, price at the time of viewing the market watch screen 353, and a target price for the items (A)-(E). Based on the prices, the market watch screen may provide a trending symbol (e.g., up, down, no change, etc.) for each item that is subject to a targeted shopping rule. Where an item satisfied the targeted rule (see item (E)), the virtual wallet may automatically initiate a purchase transaction for that item once the target price is satisfied.).  

Re: Claim 6, Katzin discloses the integration server of claim 1, 
wherein the user data is generated from interactions of the user with an integration app installed on the user device, wherein the integration app is managed by the integration server (Katzin, [0072] -  In some implementations, the virtual wallet application may provide a 'discover shopping' mode 211. For example, the virtual wallet application executing on a user device may communicate with a server. The server may provide information to the virtual wallet on the consumer trends across a broad range of consumers in the aggregate. For example, the server may indicate what types of trans­ actions consumers in the aggregate are engaging in, what they are buying, which reviews they pay attention to, and/or the like. In some implementations, the virtual wallet application may utilize such information to provide a graphical user interface to facilitate the user's navigation through such aggregate information, such as described in the discussion below with reference to FIGS. 3A-C. For example, such generation of aggregate information may be facilitate by the UEP's use of centralized personal information platform components described below in the discussion with reference to FIGS. 18-37.).  

Re: Claim 7, Claim 7 is an apparatus claim corresponding to method claim 15.  Therefore, claim 7 is analyzed and rejected as previously discussed with respect to claims 15.

Re: Claim 8, Katzin discloses the integration server of claim 7, 
further comprising displaying the details for the plurality of BNPL options via the integration app (Katzin, [0103] -  With reference to FIG. llA, in some implementations, a user may select the history mode 1101 to view a history of prior purchases and perform various actions on those prior purchases. The wallet application may query the storage areas in the mobile device or elsewhere (e.g., one or more databases and/or tables remote from the mobile device) for prior transactions. The user interface may then display the results of the query such as transactions 1103. The user interface may identify 1104: a type of the transaction (e.g., previously shopped for items, bills that have been captured by camera in a snap mode, a person-to-person transfer [e.g., via social payment mechanism as described below in the discussion with reference to FIGS. 40-47], etc.); the date of the transaction; a description of the transaction, including but not limited to: a cart name, cart contents indicator, total cost, merchant(s) involved in the transaction; a link to obtain a shop trail (explained further below in greater detail), offers relating to the transaction, and any other relevant information. In some implementation, any displayed transaction, coupon, bill, etc. may be added to a cart for (re)purchase, 1105.).  

Re: Claim 16, Claim 16 is an apparatus claim corresponding to method claim 9 and apparatus claim 1.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claims 1 and 9.

Re: Claim 17, Katzin discloses the system of claim 16, 
wherein the details for the plurality of BNPL options are transmitted to the terminal via the issuing server, the PCN, and the acquiring (Katzin, [0123] -  With reference to FIG. 12E, in one embodiment, the snap mode may also facilitate offer identification, application and storage for future use. For example, in one implementation, a user may snap an account code, an offer code 1271 (e.g., a bar code, a QR code, and/or the like). The wallet application may then generate an account card text, coupon text, offer text 1272 from the information encoded in the offer code. The user may perform a number of actions on the offer code. For example, the user may use the reallocate button 1273 to reallocate prior purchases that would have been better made using the imported card, coupon, offer, etc., and the virtual wallet application may provide a notification of reallocation upon modifying the accounts charged for the previous transactions of the user.). 

Re: Claim 18, Katzin discloses the system of claim 16, 
wherein the selection of the first BNPL option is received from the terminal via the acquiring server, the PCN, and the issuing server (Katzin, [0190] -  FIG. 25 shows a data flow diagram illustrating an example procedure to aggregate card-based transaction data in some embodiments of the UEP. In some implementations, the pay network server may determine a scope of data aggregation required to perform the analysis, e.g., 2511. The pay network server may initiate data aggregation based on the determined scope. The pay network server may generate a query for addresses of server storing transaction data within the determined scope. The pay network server may query, e.g., 2512, a pay network database, e.g., 2507a, for addresses of pay network servers that may have stored transaction data within the determined scope of the data aggregation. For example, the pay network server may utilize PHP/SQL commands to the examples pro­ vided above. The database may provide, e.g., 2513, a list of server addresses in response to the pay network server's query. Based on the list of server addresses, the pay network server may generate transaction data requests, e.g., 2514. The pay network server may issue the generated transaction data requests, e.g., 2515a-c, to the other pay network servers, e.g., 2505b-d. The other pay network servers may query, e.g., 2517a-c, their pay network database, e.g., 2507a-d, for transaction data falling within the scope of the transaction data requests. In response to the transaction data queries, the pay network databases may provide transaction data, e.g., 2518a-c, to the other pay network servers.).  

Re: Claim 19, Katzin in view of Cassel discloses the system of claim 16, 
wherein the set of operations further comprise: 
identifying user data for the user (Katzin, [0176] -  In some implementations, on obtaining the user data, e.g., 2334a-n, the issuer server may determine whether the user can pay for the transaction using funds available in the account, e.g., 2335a-n. For example, the issuer server may determine whether the user has a sufficient balance remaining in the account, sufficient credit associated with the account, and/or the like. If the issuer server determines that the user can pay for the transaction using the funds available in the account, the server may provide an authorization message, e.g., 2336a-n, to the pay network server. For example, the server may provide a HTTP(S) POST message similar to the examples above.); and 
determining that the user data satisfies user BNPL criteria (Cassel, [0081] -  Each of the options 854, when processed by the system, cause the system to perform a particular workflow in order to receive funds from the transaction. That is, the system acts as an automatic payment system that receives payment based on the option used. For example, upon selection by the user to pay with credit card, the system may contact the computers associated with the brand of credit card in order to receive funds and ensure that the user is appropriately charged. Likewise, if the customer selected an option from an interface that deducts the appropriate funds from a bank account, the system may contact the user's bank to deduct the funds from the user's bank account. Or, if the customer selected to pay in 14 days, the system may wait to receive payment from the customer for up to 14 days.).  The rationale for support of motivation, obviousness and reason to combine see claim 16 above.

Re: Claim 20, Katzin discloses the system of claim 19, 
wherein the user data is generated from interactions of the user with an integration app installed on a user device, wherein the integration app is managed by the integration server (Katzin, [0072] -  In some implementations, the virtual wallet application may provide a 'discover shopping' mode 211. For example, the virtual wallet application executing on a user device may communicate with a server. The server may provide information to the virtual wallet on the consumer trends across a broad range of consumers in the aggregate. For example, the server may indicate what types of trans­ actions consumers in the aggregate are engaging in, what they are buying, which reviews they pay attention to, and/or the like. In some implementations, the virtual wallet application may utilize such information to provide a graphical user interface to facilitate the user's navigation through such aggregate information, such as described in the discussion below with reference to FIGS. 3A-C. For example, such generation of aggregate information may be facilitate by the UEP's use of centralized personal information platform components described below in the discussion with reference to FIGS. 18-37.).  







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696